                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

THERRIE HARRIS,                               )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )              No. 4:17CV1312 RLW
                                              )
HSBC BANK USA, N.A., dlb/a HSBC               )
MORTGAGE CORPORATION, aid/bla                 )
HSBC MORTGAGE SERVICES, INC., 1               )
                                              )
               Defendant.                     )

                                             ORDER

       This matter is before the Court on the Joint Request for Enlargement of Time for

Defendant HSBC Bank USA, N.A., d/b/a HSBC Mortgage Corporation a/d/b/a/ HSBC Mortgage

Services, Inc. ("HSBC") to File Responsive Pleadings and to Stay Proceedings (ECF No. 66),

which the Court construes as a motion. On September 13, 2019, the Court entered an Order of

Partial Dismissal that disposed of all Plaintiffs claims except Count I against HSBC. (ECF No.

65) On September 26, 2019, the parties filed the instant motion to delay the time in which

HSBC must file its pleadings responsive to Plaintiffs First Amended Complaint. The parties

seek to stay proceedings in light of Plaintiffs current trial loan modification with Nationstar

Mortgage, LLC, which the parties anticipate may fully resolve this case.

       Accordingly,




1 After the Order of Partial Dismissal of September 13, 2019, the only remaining defendant is
HSBC Bank USA, N.A., d/b/a HSBC Mortgage Corporation a/d/b/a/ HSBC Mortgage Services,
Inc. (ECF No. 65) Accordingly, the Clerk of Court shall amend the style of this case name.
       IT IS HEREBY ORDERED that the parties' Joint Request for Enlargement of Time for

Defendant HSBC to File Responsive Pleadings and to Stay Proceedings (ECF No. 66) is

GRANTED for ninety (90) days.

      IT IS FURTHER ORDERED that the parties shall file a status report no later than

December 30, 2019.

Dated this Eday of October, 2019.




                                                 UNITED ST ATES DISTRICT JUDGE




                                           -2-
